In re Franklin, Darrian;—Plaintiff; Applying for Motion to Enforce Order of this Court dated May 15, 1998; Parish of Orleans Criminal District Court Div. “C”. No. 384-064; Fourth Circuit Court of Appeal, No. 98KW-0412.
Motion granted. The district court is ordered to comply with this Court’s earlier order, see State ex rel. Franklin v. State, 98-1021 (La.5/15/98), 719 So.2d 60 within thirty days, if it has not done so already. The district court is further ordered to provide this Court with proof of compliance.